           Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 1 of 22



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                     *

               v.                            *       Criminal No. RDB-19-0020

PAUL ALEXANDER,                              *

               Defendant.                    *

*      *       *       *      *       *      *       *      *       *       *      *       *

        DEFENDANT’S SUPPLEMENTAL MOTION TO SUPPRESS EVIDENCE,
                         DERIVATIVE EVIDENCE

       NOW COMES, Paul Alexander, Defendant, by and through undersigned counsel, pursuant

to Fed. R. Crim. P. 12(b) and files this Supplemental Motion to Suppress and Reply, and, in support

thereof, states as follows:

                                       INTRODUCTION

       Defendant filed a Motion to Suppress the May 15, 2018 car stop and subsequent search

and seizure on June 25, 2019. Therein, Defendant respectfully requested the opportunity to

supplement the Motion to Suppress with any additional facts or evidence that may be discovered

at a later date. Subsequent to June 25, 2019, the Government provided Defendant with discovery

related to the May 15, 2018 traffic stops, as well as an additional traffic stop and search that

occurred on April 26, 2018. The Government then provided additional discovery on August 14,

2019. On July 26, 2019, the Government filed a Consolidated Response in Opposition to

Defendant’s Motions to Suppress and Other Motions, which includes the Government’s arguments

in opposition to Defendant’s Motion to Suppress the May 15, 2018 traffic stop. Based on the

Government’s Response and the additional discovery received after Defendant’s initial filing,

Defendant now files this Supplemental Motion to Suppress and Reply, and moves to suppress any
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 2 of 22



and all evidence stemming from (1) the April 26, 2018 traffic stops and search, (2) the May 15,

2018 traffic stops and subsequent search and seizure and (3) any fruits of the searches pursuant to

warrants executed at 7787 Arundel Mills Blvd., Apt. #405 and a Honda Accord bearing Maryland

Registration 6CDB86.

                                 FACTUAL BACKGROUND

       In February 2018, the Drug Enforcement Administration (“DEA”) met with and

interviewed a confidential source (“CS-1”). CS-1 was shown pictures of potential targets and

identified Omar Alexander, aka “Oatmeal,” and his older brother, Defendant Paul Alexander. CS-

1 informed the DEA that Defendant supplies heroin to south Baltimore. CS-1 also identified

Samuel Price, aka “Mook,” as a heroin supplier in the south Baltimore area and Rodney Jones, aka

“Blaze,” as a distributer for Defendant.    At the same time, the DEA was also investigating a

suspected drug trafficker named Miles Bellamy.

April 26, 2019 Surveillance, Traffic Stops and Search

       According to a DEA Report of Investigation prepared by Special Agent (“SA”) Matthew

L. Bryant and dated April 30, 2018, the DEA observed Bellamy enter into the parking lot adjacent

to the Damon Renard Hair Studio located at 1306 Reisterstown Road, Pikesville Maryland, driving

a Jeep Wrangler, at approximately 9:54 a.m. on April 26, 2018. R-DEA6-0413. SA Bryant

observed Bellamy exiting and entering the Hair Studio.         Id.   SA Bryant reported that, at

approximately 3:29 p.m., he observed a Mercedes-Benz E400 (PA K09198K) back into the

parking spot next to Bellamy’s Jeep Wrangler. Id. SA Bryant then observed the front passenger

of the Mercedez-Benz, who was later identified as Defendant, exit the vehicle with a yellow bag

in his right hand. Id. Bellamy then opened the driver’s door of the Jeep Wrangler and “dipped

underneath of the driver’s seat and appeared to place an unknown object inside of the yellow bag.”



                                                 2
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 3 of 22



Id. SA Byrant reported that, at approximately 3:31 p.m., Defendant entered into the Mercedes-

Benz, immediately after which the vehicle left the parking lot. Id. DEA investigators conducted

physical surveillance of the Mercedes-Benz, following the vehicle until Interstate 695 East, just

prior to exit 16. Id.

        According to SA Bryant’s Report, Baltimore County Police Officer Elder conducted a

traffic stop on the Mercedes-Benz at approximately 3:45 p.m. after observing unauthorized

window tinting and the failure to maintain a legible registration plate free from foreign materials.

Id. The body-worn camera (“BWC”) footage of Officer Elder shows that the driver of the

Mercedes-Benz identified himself to Officer Elder as Rodney Jones and provided his date of birth

(April 6, 1976), Maryland driver’s license and vehicle registration at approximately 3:46 p.m..

The front passenger, Defendant, also immediately identified himself as David Paul Hayes, but

explained that his name was recently changed from Paul Alexander; Defendant also provided his

date of birth (November 20, 1972). 1 Officer Elder then returned to his vehicle at approximately

3:47 p.m. with Jones’ driver’s license, and stated over his radio “alright, you said you want a canine

dog to come out?” Officer Elder then re-approached the subject vehicle to confirm Defendant’s

identity at approximately 3:52 p.m., before returning to his own vehicle. He again re-approached

the subject vehicle at 3:55 p.m. to ask for Defendant’s current address, returned to his patrol

vehicle, and exchanged information over his radio regarding Defendant’s identity. At 3:59 p.m.,

Officer Elder printed out a “Traffic Violation Warning” and sets it aside in his patrol vehicle.

Officer Elder went back the subject vehicle once more to inquire about its VIN number at 4:01




1
  In its Consolidated Response, the Government points out that Defendant did not have any form
of identification on him during the April 26, 2018 traffic stop. Opposition at 3. This is irrelevant
to a traffic stop for illegal window tinting and failure to maintain a legible registration plate free
from foreign materials where Defendant was the passenger of the vehicle stopped.
                                                  3
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 4 of 22



p.m. He apparently inquired into the VIN number for the next six minutes, until the canine officer

arrives at the scene.

        According to Officer Saladino, he was requested to respond to the April 26, 2019 traffic

stop at 3:53 p.m., and arrived at 4:06 p.m. with his canine partner, K9 Bordi. R-BCPD-0001.

Officer Saladino and K9 Bordi then conducted a canine scan of the Mercedes-Benz. Id. According

to Officer Saladino’s report, K9 Bordi exhibited behaviors indicating the presence of the odor of

a controlled dangerous substance (“CDS”), including a “passive sit” at the front of the vehicle. Id.

As a result of K9 Bordi’s alert, Officer Elder then conducted a search of the Mercedes-Benz. R-

DEA6-0413. During his search, Officer Elder located, but did not seize, a yellow Louis Vuitton

bag containing an unknown amount of U.S. Currency in a vacuum-sealed bag labeled “3,000.” Id.

Officer Elder completed his search of the vehicle at approximately 4:24 p.m. At 4:26 p.m., Officer

Elder reached into his patrol vehicle and handed Jones the “Traffic Violation Warning” he had

generated at 3:59 p.m. Soon thereafter, Jones and Defendant left the scene in the Mercedes-Benz.

May 15, 2018 Traffic Stop and Subsequent Stop, Search and Seizure

        According to a DEA Report of Investigation prepared by SA Bryant and dated May 18,

2018, investigators observed Bellamy park his Jeep Wrangler in the rear parking lot of the 1300

block of Reisterstown Road, Pikesville Maryland, adjacent to the Damon Renard Hair Studio, at

approximately 3:14 p.m. on May 15, 2018. R-DEA6-0418.                At approximately 3:22 p.m.,

Detective Kevin Fassl observed a white BMW (MD 89531CG) back into the parking space next

to Bellamy’s vehicle. Id. According to the report, Detective Fassl then observed Defendant exit

the white BMW and stand next to the driver’s door of Bellamy’s Jeep Wrangler. Id. Detective

Fassl then observed the driver’s door of the Jeep Wrangler open, and then close at approximately

3:23 p.m. Id. Bellamy and Defendant stepped out of Detective Fassl’s sight, toward the rear of



                                                 4
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 5 of 22



the vehicles. Id. Moments later, Detective Fassl saw both of the vehicles exit the parking lot. Id.

Investigators immediately began conducting surveillance on the white BMW. Id.

       At approximately 3:33 p.m., SA Bryant observed the white BMW parking in front of 4614

Debilen Circle, Pikesville, Maryland. Id. At 3:57 p.m., Task Force Officer (“TFO”) Ethan Glover

observed Jones walk from the direction of 4614 Debilen Circle and enter the front passenger door

of the white BMW. Id. He then observed Defendant exit the same address and enter the white

BMW through the driver’s door; the BMW then exited the parking lot. Id. Between approximately

4:07 and 4:14 p.m., investigators observed the white BMW at an Exxon gas station located at

8029 Liberty Road, Baltimore, Maryland. Id. During that time, SA Brian High observed

Defendant exit a Black BMW that had also pulled into the Exxon with a black bag in his hand, and

place the black bag in the trunk of the White BMW. Id. TFO Glover also observed Defendant

move a blue and black duffel bag from the back seat to the trunk of the White BMW. Id.

       Between approximately 4:21 p.m. and 4:26 p.m., investigators observed the white BMW

at a McDonald’s located 6005 Liberty Road, Baltimore, Maryland. Id. During that time, TFO

Glover observed Defendant meeting with an individual named Samuel Brown, also known as “Fat

Sam,” who had exited from a burgundy Range Rover (MD 1DC6032). Id. SA High also observed

Defendant walking back from the Range Rover with a yellow bag. Id. After the White BMW

exited the McDonald’s, investigators continued to conduct vehicle surveillance for approximately

fifteen more minutes. Id.

        At approximately 4:40 p.m., Baltimore County Police officers conducted a traffic stop of

the White BMW for alleged unauthorized window tinting on the 1600 block of Woodlawn Avenue,

Woodlawn, Maryland. Id. The BWC footage of the Baltimore County Police Officers and

Baltimore City Canine Officer present at the scene on May 15th shows the following:



                                                5
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 6 of 22



    ▪   4:41 p.m.2: Baltimore County Police Department (“BCPD”) officer asks Defendant, who
        is driving the subject vehicle, and passenger, Rodney Jones, for identification. Defendant
        hands the officer Jones’ driver’s license. Defendant also hands the officer a “name change”
        document showing that he previously legally changed his name from “Paul Alexander” to
        “David Paul Hayes” and indicates that he does not have any other form of identification on
        him. The officer takes this documentation back to his vehicle.

    ▪   4:49 p.m.: BCPD officer asks Defendant to step out of the vehicle; Defendant does so.

    ▪   4:50 p.m.: Defendant informs BCPD officer that he previously had a driver’s license under
        the name “Paul Alexander,” and provides his date of birth (November 20, 1972).
        Defendant also informs officer of recent traffic stop, occurring in March 2018.

    ▪   4:52 p.m.: BCPD officer asks Defendant to sit down on the curb; Defendant does so. While
        sitting in a police vehicle and operating a laptop therein, a BCPD officer states that he
        found a “good picture” of David Paul Hayes, and shows this picture to another BCPD
        officer. Around the same time, a BCPD officer asks Jones to exit the vehicle and sit on the
        curb next to Defendant.3

    ▪   4:53 p.m.: BCPD officer states to another officer, “they’re coming to do a scan, apparently
        it’s supposed to be soon,” “they got a city canine coming,” and “we’re just waiting for
        canine to come, that’s all.” The same BCPD officer repeatedly calls for canine over his
        radio, asking for “any canine, county-wide.”

    ▪   4:54 p.m.: While sitting in a police vehicle and operating a laptop therein, BCPD officer
        relays to another officer information he found related to the March 2018 traffic stop
        Defendant informed the officers of. Officers determine that Defendant had a suspended
        license in March 2018. Officer states “I’m convinced [Defendant] has no license so, if we
        need to, we can do that.”

    ▪   4:57 p.m.: BCPD officer states that, when he searches for the name “David Paul Hayes,”
        he gets a name, date of birth and address, and further states “with the name Hayes, your
        photo pops up, so we know it’s you.”

    ▪   4:59 p.m.: Jones explains to a BCPD officer that the subject vehicle is his, and that
        Defendant was just showing him how to drive it. At approximately the same time, a
        different BCPD officer communicates over his radio to a canine officer in Dundalk,
        Maryland, and gives the canine officer directions to the scene.

    ▪   5:04 p.m.: BCPD officer tells another officer, who is sitting in a police vehicle, “I got
        [Defendant’s] information already. It comes back for the David Hayes dude.” The


2All times listed are based on the time stamps on each BWC video.
3According to the DEA6 Report related to the May 15, 2018 stop, at approximately 4:47 p.m., SA
High observed Jones attempting to place a black bag in the rear of the vehicle. R-DEA6-0418.
                                                 6
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 7 of 22



       officer sitting in the police vehicle then searches on the laptop located therein for “Paul
       Alexander” and within 35 seconds, finds Defendant’s driver’s license information,
       including a photograph, name, date of birth and address.

   ▪   5:06 p.m.: BCPD officer states “he’s valid,” after reviewing Defendant’s driver’s license
       information.

   ▪   5:09 p.m.: Baltimore City Police canine officer Huter arrives at the scene with his canine,
       Gejza.

   ▪   5:10 p.m.: Officer Huter walks canine Gejza to the driver’s side of the subject vehicle.
       Officer Huter closes the driver’s door. Officer Huter then walks Gejza counterclockwise
       around the vehicle, starting at the front of the vehicle. Canine Gejza cannot be seen when
       he walks past the trunk of the subject vehicle, but the canine’s breathing does not audibly
       change and there are not other audible indications of an alert. When canine Gejza walks
       past the front passenger door, the canine makes a faint noise like it is coughing or panting
       heavily. At the conclusion of the scan, Officer Huter says that he does not know who is in
       charge and raises his left hand briefly, but does not speak to any of the BCPD officers or
       DEA agents present before putting canine Gejza back in his vehicle.

   ▪   5:11 p.m.: Officer Huter has short conversation with a BCPD officer. Officer Huter does
       not mention any positive alert.

   ▪   5:11 p.m.: BCPD officer turns his BWC back on after conclusion of canine scan.

   ▪   5:12 p.m.: DEA agents conduct search of subject vehicle.

   ▪   5:26 p.m.: DEA agent searches Defendant and Jones and seizes approximately $2,500 from
       Defendant’s left pant pocket and an object from Defendant’s right pant pocket that looks
       like keys.

   ▪   5:29 p.m.: Officer Huter exchanges information with a DEA agent.

       According to the K9 Search Sheet prepared by Officer Huter, K9 Gejza alerted to the

presence of the odor of CDS at the trunk and passenger door of the vehicle at approximately 5:15

p.m. R-K9-0002. Officer Huter’s BWC footage is the only video footage of the K9 scan and

alleged alerts produced by the Government, and is described above. Because of the angle of the

camera, the video footage does not actually show K9 Gejza during the scan and alleged alerts.




                                                7
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 8 of 22



Further, the K9 Search Sheet prepared by Officer Huter does not describe the manner in which K9

Gejza alerted.

       As a result of the DEA’s search of the subject vehicle, TO Glover seized U.S. Currency

from the floorboard of the front passenger seat and the rear passenger seat and SA Bryant seized

U.S. Currency from the trunk of the vehicle; the U.S. Currency seized totaled approximately

$446,310. DEA6-0418; see also R-DEA-6-0338. Investigators also seized (1) a cable bill in the

name of “Latina Skipwich,” indicating a service address at The Residences at Arundel Preserve,

located at 7789 Arundel Mills Boulevard, Apartment 47, Hanover, Maryland 21076; (2) a Cartier

jewelry bill for $42,506 for Cierra Glover at 12401 Brickyard Boulevard, Beltsville, Maryland

20705; (3) three black phones; and (4) a blue and black bag. R-DEA6-0415.

                                           ARGUMENT

       This Honorable Court should suppress any evidence stemming from the April 26, 2018 and

May 15, 2018 stops, as these stops and subsequent warrantless searches and seizure violated

Defendant’s Fourth Amendment rights. Even assuming the validity of the initial traffic stops on

April 26, 2018 and May 15, 2018, Baltimore County Police unconstitutionally extended the length

of those stops in order for a canine officer and canine to arrive at the scene, rendering the

subsequent detentions and warrantless searches unconstitutional. Any evidence derived therefrom

should be excluded, as it was obtained through the exploitation of Defendant’s right to be free

from unreasonable searches and seizures.

       The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.



                                               8
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 9 of 22



U.S. Const. amend. IV.

       “[S]earches conducted outside the judicial process, without prior approval by judge or

magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few

specifically established and well-delineated exceptions.” Katz v. United States, 389 U.S. 347, 357

(1967). The Supreme Court has explained,

       The exceptions are jealously and carefully drawn, and there must be a showing by
       those who seek exemption that the exigencies of the situation made that course
       imperative. The burden is on those seeking the exemption to show the need for it.

Coolidge v. New Hampshire, 403 U.S. 443, 455 (1971). In other words, it is the Government’s

burden to overcome the presumption of invalidity attached to a warrantless search.

       In United States v. Sharpe, 470 U.S. 675 (1985), the Supreme Court made clear that a

traffic stop involving a motorist is a detention which implicates the Fourth Amendment. 470 U.S.

675, 682 (1985); see also Whren v. United States, 517 U.S. 806, 809 (1996) (“Temporary detention

of individuals during the stop of an automobile by the police, even if only for a brief period and

for a limited purpose, constitutes a ‘seizure’ of ‘persons’ within the meaning of [the Fourth

Amendment].”). “As a general matter, the decision to stop an automobile is reasonable where the

police have probable cause to believe that a traffic violation has occurred.” Whren, 517 U.S. at

810. “Probable cause has been defined as reasonable grounds for belief of guilt, supported by less

than prima facie proof but more than mere suspicion.” United States v. One Parcel of Real Estate

Located at 7715 Betsy Bruce Lane, Summerfield, N.C., 906 F.2d 110, 112 (4th Cir. 1990) (citing

United States v. 1982 Yukon Delta Houseboat, 774 F.2d 1432, 1434 (9th Cir. 1985)).

       However, even assuming police do have probable cause to believe that a traffic violation

has occurred, the related traffic stop “must be temporary and last no longer than is necessary to

effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500 (1983); see also United



                                                9
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 10 of 22



States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008) (“Observing a traffic violation provides

sufficient justification for a police officer to detain the offending vehicle for as long as it takes to

perform the traditional incidents of a routine traffic stop.” (emphasis added)). “A seizure that is

justified solely by the interest in issuing a warning ticket to the driver can become unlawful if it is

prolonged beyond the time reasonably required to complete that mission.” Illinois v. Caballes,

543 U.S. 405, 407 (2005). Once the purpose of the stop is effectuated, the continued detention of

the car and occupants constitutes a second detention. Royer, 460 U.S. at 500. This includes

detentions continued while awaiting a canine officer. While a canine sniff is not a “search” within

the meaning of the Fourth Amendment, an initially valid stop cannot be prolonged beyond the time

necessary to effectuate its purpose in order to await the arrival of a canine officer. See, e.g.,

Branch, 537 F.3d at 335 (“A canine sniff is . . . constitutionally acceptable if performed within ‘the

time reasonably required’ to issue a traffic citation.” (quoting Caballes, 543 U.S. at 408 (2005)

(emphasis added)). The second detention effectuated by unreasonably prolonging the initial

detention is also subject to Fourth Amendment scrutiny, and, is only constitutionally permissible

if the driver consents thereto or the police have at least reasonable suspicion of criminal activity.

Branch, 537 F.3d at 337.

I.    The April 26, 2018 stops and subsequent search violated Defendant’s Fourth
Amendment right to be free from unreasonable searches and seizures, and any evidence
stemming therefrom should be suppressed.

        According to the DEA Report of Investigation related to the April 26, 2018 traffic stop and

the BWC footage of Baltimore County Police Officer Elder, Officer Elder effectuated the stop

based on his observations of unauthorized window tinting and failure to maintain a legible

registration plate free from foreign materials. Even assuming, arguendo, that this initial stop was

valid, Officer Elder prolonged this stop longer than necessary to effectuate its stated purpose—



                                                  10
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 11 of 22



i.e., to issue warning citations to the driver of the vehicle, Rodney Jones, for the abovementioned

traffic violations. The assumedly valid initial detention, therefore, evolved into an invalid second

detention, in violation of the Fourth Amendment. Any evidence derived from the subsequent

search and seizure should therefore be suppressed.

       After being pulled over at approximately 3:45 p.m., Jones, the driver of the subject vehicle,

provided his Maryland driver’s license to Officer Elder. Between 3:52 p.m. and 3:59 p.m., Officer

Elder inquired into Defendant’s identity, which, as the passenger of a vehicle being stopped for

tint and legible registration plate violations, is wholly irrelevant. At 3:59 p.m., Officer Elder’s

BWC footage shows him holding the Traffic Violation Warning he ultimately issues to Jones.

“[O]nce the driver has demonstrated that he is entitled to operate his vehicle, and the police officer

has issued the requisite warning or ticket, the driver ‘must be allowed to proceed on his way.’”

Branch, 537 F.3d at 336 (quoting United States v. Rusher, 966 F.2d 868, 876 (4th Cir. 1992)).

Jones immediately demonstrated that he was entitled to operate the subject vehicle by presenting

a valid driver’s license and vehicle registration. Instead of issuing the Warning he generated,

however, Officer Elder continued to perform unnecessary tasks for seven minutes until the canine

officer arrived at the scene.

       The vehicle detention clearly lasted “longer than . . . necessary to effectuate the purpose of

the stop.” Royer, 460 U.S. at 500. The continued detention of Defendant, therefore, constituted a

second detention. Id. This second detention was not constitutionally permissible because (1) the

driver, Jones, did not consent and (2) there is no basis for Officer Elder to have had reasonable

suspicion of criminal activity. Branch, 537 F.3d at 337. Moreover, because the canine scan was

not performed “within ‘the time reasonably required’ to issue a traffic citation” in this case, the

scan is not constitutionally acceptable. Branch, 537 F.3d at 335 (quoting Caballes, 543 U.S. at



                                                 11
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 12 of 22



408). Without the canine scan and subsequent positive alert to the presence of the odor of CDS,

Officer Elder would have had no probable cause to search the subject vehicle. Consequently, any

evidence derived from that search should be suppressed.

II.   The May 15, 2018 stops and subsequent search violated Defendant’s Fourth
Amendment right to be free from unreasonable searches and seizures, and any evidence
stemming therefrom should be suppressed.

        Even assuming, arguendo, that the initial stop made on May 15, 2018 was valid, BCPD

prolonged this stop longer than necessary to effectuate its stated purpose—i.e., to issue warning

citations

        for unauthorized window tinting. The assumedly valid initial detention, therefore, evolved

into an invalid second detention, in violation of the Fourth Amendment. Any evidence derived

from the subsequent search and seizure should therefore be suppressed. Even assuming, arguendo,

that the prolonged detention was not constitutionally invalid, there was no probable cause to search

the subject vehicle. Finally, even assuming, arguendo, that there was probable cause to search the

subject vehicle, the documents seized by the DEA were beyond the scope of that probable cause.

        A.     The second detention of the White BMW was constitutionally invalid.

        According to the DEA Report of Investigation related to the May 15, 2018 traffic stop and

the BWC footage of Baltimore County Police officers, BCPD effectuated the stop of the White

BMW based on observations of unauthorized window tinting. Even assuming, arguendo, that this

initial stop was valid, BCPD prolonged this stop longer than necessary to effectuate its stated

purpose—i.e., to issue warning citations for the aforementioned traffic violation. The assumedly

valid initial detention, therefore, evolved into an invalid second detention, in violation of the

Fourth Amendment.




                                                12
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 13 of 22



       Following approximately 80 minutes of DEA surveillance of Defendant and Rodney Jones

in a White BMW with Maryland registration 89531CG on May 15, 2018, BCPD conducted a

traffic stop of the vehicle at approximately 4:40 p.m. A BCPD officer asked the driver of the

vehicle, Defendant, and the passenger, Rodney Jones, for identification. Defendant explained that

he did not have a driver’s license in his possession, but provided the officer with a legal name

change document, which contained his legal name and date of birth. This document showed that

Defendant had previously legally changed his name from “Paul Alexander” to “David Paul

Hayes.” Defendant also explained that he had recently been pulled over for a separate traffic

violation, in March of 2018.

       In its Opposition to Defendant’s Motion to Suppress, the Government states that “[o]fficers

were unable to definitively locate information to positively identify the Defendant.” Opposition

at 21. First, BCPD officers conducted the traffic stop of the White BMW directly following the

DEA’s physical surveillance of Defendant and Jones in the same vehicle. Second, even assuming

for the sake of argument that the DEA did not communicate Defendant’s identify to the BCPD,

the BWC footage shows that officers were, in fact, able to identify Defendant on multiple

occasions:

        At approximately 4:52 p.m., a BCPD officer stated that found a “good picture” of David

Paul Hayes, and showed this photograph to another BCPD officer.

       At 4:54 p.m., one BCPD officer relayed to another officer information he found related to

the March 2018 traffic stop Defendant had informed the police of. The officers then determined

that Defendant had a suspended license in March 2018.




                                               13
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 14 of 22



       At 4:57 p.m., a BCPD officer stated to Defendant that, when he searched for the name

“David Paul Hayes,” he got a name, date of birth and address, and then further stated “with the

name Hayes, your photo pops up, so we know it’s you.”

       At 5:04 p.m., one BCPD officer approached another and stated, “I got [Defendant’s]

information already. It comes back for the David Hayes dude.” At this point, the other officer

then searched on the laptop located in the patrol vehicle he was sitting in for “Paul Alexander.”

Within 35 seconds, that officer found Defendant’s driver’s license information, including a

photograph, name, date of birth and address.

       At 5:06 p.m., after reviewing the information related to Defendant’s driver’s license, a

BCPD officer states “he’s valid,” in reference to Defendant.

       The BWC footage demonstrates that, as early as 4:52 p.m., seventeen minutes before the

canine officer arrived, BCPD identified Defendant. This conclusion is further supported by the

statement of a BCPD officer made one minute later, at 4:53 p.m.: “we’re just waiting for canine to

come, that’s all.” That canine officer did not arrive until 5:09 p.m.

       The Government also argues that officers “determined that, based on the information

available to them, neither “Paul Alexander, Jr.” nor “David Paul Hayes” held a valid license to

operate a motor vehicle,” and that the initial stop had therefore not concluded. Opposition at 21-

22. As indicated above, BCPD officers made this determination at 4:54 p.m. At that time, one of

the officers stated, “I’m convinced [Defendant] has no license so, if we need to, we can do that.”

Assuming the “purpose of the stop” shifted at this point from investigating unauthorized window

tinting to driving without a license, BCPD could have arrested Defendant for violating Maryland’s

Transportation Code in order to “effectuate” this new purpose. Royer, 460 U.S. at 500. This is

especially so considering the fact that Jones, who did have a valid driver’s license at the time,



                                                14
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 15 of 22



informed the officers that the vehicle belonged to him. Instead, however, the officers continued

to make needless inquiries into Defendant’s identity until a canine officer arrived at the scene at

approximately 5:09 p.m., prolonging the stop beyond the time necessary to effectuate its purpose.

       The vehicle detention clearly lasted “longer than . . . necessary to effectuate the purpose of

the stop.” Id. The continued detention of Defendant, therefore, constituted a second detention.

Id. This second detention was not constitutionally permissible because (1) the driver, Defendant,

did not consent and (2) there is no basis for BCPD officers to have had reasonable suspicion of

criminal activity to justify extension of the initial stop. Branch, 537 F.3d at 337. Moreover,

because the canine scan was not performed “within ‘the time reasonably required’ to issue a traffic

citation” in this case, the scan is not constitutionally acceptable. Branch, 537 F.3d at 335 (quoting

Caballes, 543 U.S. at 408). Without the canine scan and subsequent positive alert to the presence

of the odor of CDS, the DEA would have had no probable cause to search the subject vehicle.

Consequently, any evidence derived from that search should be suppressed.

       B.        Law enforcement lacked probable cause to search the subject vehicle.

       After the BCPD prolonged the May 15, 2018 stop to await the arrival of a canine officer,

the canine allegedly alerted to the presence of the odor of CDS at the trunk and front passenger

door of the White BMW. DEA agents then conducted a search of the vehicle. The only video

footage of the canine scan does not clearly indicate any alert. Moreover, there is zero indication

that the canine officer, Officer Huter, communicated that his canine alerted to any of the BCPD

officers or DEA agents present at the scene. Without a positive canine alert, law enforcement had

no probable cause to search the subject vehicle, and any evidence derived from that search should

be suppressed.




                                                 15
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 16 of 22



       When a search is conducted without a warrant, it is the Government’s burden to overcome

the presumption of invalidity attached thereto. See Coolidge v. New Hampshire, 403 U.S. 443,

455 (1971). “[I]t is well settled that a ‘positive alert’ from a drug detection dog, in and of itself,

provides probable cause to search a vehicle.” Branch, 537 F.3d 328, 340 n.2 (4th Cir. 2008).

However, the Government has not satisfied its burden of proving that there was a “positive alert”

on May 15, 2018.

       Officer Huter’s BWC footage is the only video footage of the K9 scan and alleged alerts

produced by the Government. Because of the angle of the camera, the video footage does not

actually show K9 Gejza during the scan and alleged alerts. Canine Gejza therefore cannot be seen

when he walks past the trunk of the subject vehicle, but the canine’s breathing does not audibly

change and there are no other audible indications of an alert. When canine Gejza walks past the

front passenger door, the canine makes a noise like it is coughing or panting heavily. At the

conclusion of the scan, Officer Huter says that he does not know who is in charge and raises his

left hand briefly, but does not speak to any of the BCPD officers or DEA agents present before

putting canine Gejza back in his vehicle. Further, the K9 Search Sheet prepared by Officer Huter

is very minimal and does not describe the manner in which K9 Gejza alerted.

       The warrantless search of the vehicle on May 15, 2018 is presumptively invalid and the

Government has not met its burden of overcoming this presumption. Suppression of any evidence

derived from this warrantless search is appropriate.

       C.      The items seized by law enforcement had no nexus to criminal activity.

       Finally, even assuming arguendo that probable cause did exist to search the White BMW,

two of the items seized from the vehicle have no nexus to criminal behavior. Their seizure was

therefore unconstitutional and this evidence, along with evidence derived therefrom, should be



                                                 16
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 17 of 22



suppressed. DEA agents seized from the vehicle a cable bill in the name of “Latina Skipwich”

with an address of 7789 Arundel Mills Boulevard, Apartment 47, Hanover, Maryland 21076 and

a Cartier jewelry bill for $42,506 for Cierra Glover at 12401 Brickyard Boulevard, Belstville,

Maryland 20705. “The requirements of the Fourth Amendment can secure the same protection of

privacy whether the search is for ‘mere evidence’ or for fruits, instrumentalities or contraband.

There must, of course, be a nexus—automatically provided in the case of fruits, instrumentalities

or contraband—between the item to be seized and criminal behavior.” Warden, Md. Penitentiary

v. Hayden, 387 U.S. 294, 307 (1967); see also Garcia v. Montgomery County, Maryland, 145

F.Supp.3d 492, 522 (D.Md. 2015) (“Even then, the items could only be seized if there is a

‘nexus ... between the item to be seized and criminal behavior.’”). There is simply no nexus

between a cable bill or a jewelry bill, both in the names of someone other than Defendant or Jones,

and the criminal behavior suspected based on the positive canine alert. This evidence, and all other

evidence derived from this evidence, should be suppressed.

III.    The evidence from Apartment 405 and vehicle should be suppressed because the
issuing Magistrate did not have a substantial basis to issue the warrant and no reasonable
officer would have relied upon the warrant.

       “When issuing a warrant and making a probable cause determination, judges are to use a

totality of the circumstances analysis.” United States v. Grossman, 400 F.3d 212 (4th Cir. 2005).

“A magistrate presented with a search warrant application must make a practical, common-sense

decision whether, given all the circumstances set forth in the affidavit … there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” United States v. Lalor,

996 F.2d 1578, 1580 (4th Cir. 1993), cert. denied Lalor v. United States, 510 U.S. 983 (1993).

“Sufficient information must be presented to the magistrate to allow for the exercise of

independent judgment; the magistrate cannot simply ratify the conclusions of others.” Id. at 1581.



                                                 17
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 18 of 22



The correct inquiry that a reviewing court must make is whether the magistrate had a substantial

basis for determining whether probable cause existed in a given case to justify the issuance of a

search warrant. Id.

       “In determining whether a search warrant is supported by probable cause, the crucial

element is not whether the target of the search is suspected of a crime, but whether it is reasonable

to believe that the items to be seized will be found in the place to be searched.” Id. at 1582

(emphasis supplied). “[T]he nexus between the place to be searched and the items to be seized

may be established by the nature of the item and the normal inferences of where one would likely

keep such evidence.” Id. If there is no mention in a search warrant affidavit of “circumstances

that indicate [illegal narcotics] evidence was likely to be stored at [a defendant’s] address,” then

there is no substantial basis for a magistrate to issue a search warrant. Id. at 1582-83.

       Defendant recognizes that, in Grossman, the Fourth Circuit held that inferences can support

probable cause. Grossman, 400 F.3d at 217. However, in Defendant’s case, under the totality of

the circumstances, no reasonable inference can support the conclusion that illegal narcotics would

be found at the locations of the warrant executions. As the Fourth Circuit recognized in Lalor,

“[w]here no evidence connects the drug activity to the residence, the courts have found the warrant

defective.” Lalor, 996 F.2d at 1583. “Accordingly …. The search will be insulated only if an

exception to the warrant requirement applies.” Id.

       A.     The affidavit for The Arundel Apartment Complex, 7787 Arundel Mills Blvd.,
       Apt. 405, Hanover, Maryland 21076 fails to establish any nexus between Alexander,
       his suspected illegal activities and Apt. 405.

       The affidavit in support of the search warrant for 7787 Arundel Mills Blvd., Apartment

405, fails to establish a sufficient nexus between Alexander, his suspected illegal activities and the




                                                 18
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 19 of 22



apartment. The affidavit provides that on December 21, 2018, DEA agents reviewed security

footage at this location from December 18, 2018. (SW08-0038 at para. 60). The affidavit states,

       Based on The Arundel security cameras, investigators observed ALEXANDER
       turn down the fourth floor hallway of The Arundel and entered a room at the end
       of the hallway by himself with the aforementioned Chick-Fil-A restaurant bag and
       a black backpack. Investigators visited the area on the fourth floor where
       ALEXANDER was observed entering an apartment. Based on the area where
       ALEXANDER is believed to enter an apartment, investigators believe
       ALEXANDER entered apartment #405.”

(SW08-0038 at para. 61 & 62) (emphasis supplied).

       This ambiguous “guess” that Defendant was believed to enter an apartment, and follow-on

“guess” that investigators believed that apartment to be #405 is the entirety of nexus between

Alexander, his suspected illegal activities, and this apartment. 4     During the totality of the

approximately 8-month long investigation with an enormous amount of surveillance of Defendant,

investigators believed Alexander entered apartment #405 once with a Chick-Fil-A bag and a

backpack. This is entirely insufficient to create a “a fair probability that contraband or evidence

of a crime will be found” in Apartment #405. Lalor, 996 F.2d at 1580.

       Defendant’s case is similar to United States v. Holt, 196 Fed.Appx. 213 (4th Cir. 2006). In

Holt, the Fourth Circuit, in affirming the suppression of evidence, adopted the U.S. District Court

for the Western District of North Carolina’s rationale regarding a lack of nexus in the warrant

application. The Court observed,

       There is no indication in the affidavit that the defendant Big Al resides at the
       premises or has ever been on the premises prior to this single occasion. There is no
       indication that Big Al owns, or pays rent, or is an invited guest at 235 Kingville
       Drive.

       *       *      *


4The canine scan in the hallway that allegedly resulted in a “hit” on December 28, 2018 does
nothing to bolster the nexus between Alexander and Apartment #405. (See SW08-0038 at para.
63).
                                                19
         Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 20 of 22




        In short, there is no information that links ongoing or future drug activity to this
        home, and thus there is no indication that search of the home would yield any
        evidence of drug activity.”

Id. at 215.

        The Holt Court went on to explain that the Leon good faith exception did not apply in this

circumstance explaining,

        Any officer who had experience and training should have known that Officer
        Greene’s affidavit, which is the only information the magistrate had, provided no
        indicia of probable cause to believe contraband would be found at 235 Kingville
        Drive. From an objective standpoint, the court suggested, any reasonably well-
        trained officer – especially one with Officer Greene’s training and experience –
        would have known that the search was illegal despite the magistrate’s authorization.

Id. at 215-16.

        In Defendant Alexander’s case, the belief that Alexander entered an apartment, and the

belief that it was Apartment # 405 provided “no indicia of probable cause to believe contraband

would be found” there. Id. Like in Holt, there is no evidence that Defendant Alexander resided

at Apt. #405, or, has ever been in the premises other than the single occasion where investigators

believed he was there. There is also no evidence that Defendant Alexander pays rent, has utility

bills in his name, or receives mail at this premises. Even assuming, arguendo, that investigators

were correct as to Defendant entering the premises on one occasion, there is no evidence he did

anything other than eat Chick-Fil-A at this premises.

        For the foregoing reasons, Defendant moves to suppress the evidence and any derivative

evidence recovered as a result of the search of 7787 Arundel Mills Blvd, Apt. #405.

        B.      The evidence recovered from the 2008 Honda Accord, Maryland License Plate
        6CDB86, should be suppressed because the issuing Magistrate did not have a
        substantial basis to issue the warrant and no reasonable officer would have relied
        upon the warrant. Any probable cause that may have existed for this vehicle was
        stale at the time the Magistrate issued the warrant.



                                                20
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 21 of 22



       The Fourth Circuit Court of Appeals has previously held,

       The Fourth Amendment bars search warrants issued on less than probable cause,
       and there is no question that time is a crucial element of probable cause. A valid
       search warrant may issue only upon allegations of facts so closely related to the
       time of the issue of the warrant as to justify a finding of probable cause at that time.
       Whether the proof meets this test must be determined by the circumstances of each
       case … Consequently, evidence seized pursuant to a warrant supported by stale
       probable cause is not admissible in a criminal trial to establish the defendant’s guilt.

United States v. McCall, 740 F.2d 1331, 1335-36 (4th Cir. 1984) (internal quotations omitted)

(internal citations omitted). The Fourth Circuit went on to hold that “[t]his question is not resolved

by reference to pat formulas or simple rule … [r]ather, we must look to all the facts and

circumstances of the case, including the nature of the unlawful activity alleged, the length of the

activity, and the nature of the property to be seized.” McCall, 740 F.2d at 1336.

       The affidavit in support of the search warrant -- issued on January 3, 2019 -- for the Honda

Accord provides that observations were made on this vehicle on June 19, 2018 and December 11,

2018. (SW9-0045). The observations included Defendant placing bags into and removing bags

from the trunk. (SW9-0045 at para 70 & 72). On the June 19, 2018 observation, investigators saw

what they believed were rectangular-shaped objects being removed from one of the bags.

Investigators conducted canine scans and had alleged alerts on July 11, 2018 and December 28,

2018. (SW9-0046 at para.71 & 73). No confirmation was made on these dates whether the vehicle

actually contained narcotics.

       Any observations from the summer of 2018 that Defendant Alexander allegedly placed

bags into the vehicle or removed bags from the vehicle do not support that there was probable

cause in January 2019 to search these vehicles. Additionally, a canine scan on a vehicle almost a

week prior in December does not support probable cause for a warrant in January.




                                                 21
        Case 1:19-cr-00020-RDB Document 35 Filed 08/14/19 Page 22 of 22



       Good faith is not a safe-harbor which can cure the constitutional infirmity in this case. The

first reason is that subjective good faith is not enough to fall under Leon. See Leon, 468 U.S. at

915. Objectively, no reasonable officer would rely on a search warrant issued by a court based on

stale information as included in the warrant in this case.

                                          CONCLUSION

       It is for the above-stated reasons, as well as those outlined in Defendant’s original Motion

to Suppress that this Honorable Court should suppress the evidence and derivative evidence from

the traffic stops and warrants detailed herein.



                                                       Respectfully submitted,



                                                       ____________/s/____________________
                                                       Russell A. Neverdon, Sr.
                                                       Law Office of Russell A. Neverdon, Sr., LLC
                                                       711 St. Paul Street, Ground Floor
                                                       Baltimore, Maryland 21202
                                                       (410) 235-2184 Office
                                                       (410) 235-4000 Facsimile
                                                       ransr@neverdonlaw.com
                                                       Federal ID#25949




                                                  22
